ARTICLES OF ASSOCIATION

(consolidated version in effect as from the effective date of the transfer of a
part of the participation interest of MEDIA INVEST, spol. s r.o. in
MARKIZA-SLOVAKIA, spol. s r.o. of 34 per cent to CME Media Enterprises, B.V., as
approved at the general meeting of MARKIZA-SLOVAKIA, spol. s r.o. on 18th
January, 2002)

of

SLOVENSKA TELEVIZNA SPOLOCNOST, S. R. O.

("STS")

FOUNDED BY

MAKRIZA-SLOVAKIA, spol. s r. o.,

registered office at Blatne 334, 900 82 Bratislava, the Slovak Republic

("MARKIZA")

and

CME Media Enterprises, B. V.,

registered office at Hoogoorddreef 9, 1101BA Amsterdam Zuidoost, The Netherlands

("CME")

 

ARTICLES OF ASSOCIATION

 1.  GENERAL
 2.  OBJECTS OF BUSINESS
 3.  RIGHTS AND OBLIGATIONS OF PARTICIPANTS
 4.  CORPORATE GOVERNANCE
 5.  GENERAL MEETING OF PARTICIPANTS
 6.  BOARD OF REPRESENTATIVES
 7.  EXECUTIVES
 8.  SENIOR MANAGEMENT
 9.  PROHIBITIONS ON COMPETITIVE CONDUCT
 10. DISTRIBUTION OF PROFITS
 11. SALE OF PARTICIPATION INTERESTS AND RELATION OF ASSIGNEES
 12. LIQUIDATION
 13. INCREASE IN REGISTERED CAPITAL
 14. CONFIDENTIALITY
 15. PUBLIC ANNOUNCEMENTS
 16. NOTICES

 

 

ARTICLES OF ASSOCIATION

1. GENERAL

1.1 The company is a limited liability company, having the company ID No.34 128
611.

1.2 The business name of the company is Slovenska televizna spolocnost,
s. r. o., (hereinafter referred to as "STS" or the "Company").

1.3 The Company is registered into the Commercial Register of the District Court
Bratislava 1, section Sro, insert No. 12516/B.

1.4 The Company shall be founded for an indefinite period.

1.5 The Company's business year shall be the calendar year.

1.6 The Company shall be governed by its Memorandum of Association and these
Articles of Association according to section 110(2) of the Slovak Commercial
Code.

 

2. BUSINESS ACTIVITIES

The business activities of the Company shall be:

 * carrying out the business of developing an independent private television
   station in the field of programming, organising and technically securing the
   preparation of television broadcasting. The Company will produce full scale
   television programming to be broadcast by Markiza under the licence granted
   to Markiza through Slovak Telecommunications in the territory of the Slovak
   Republic by technological means known or yet to be known independently and
   free from the influence of any political or special interest group and in
   accordance with the terms of these Articles of Association;
 * advertising and mediation activities;
 * purchase and sale in the range of free business;
 * publishing books;
 * book binding and final working;
 * design and manufacturing of posters;
 * publishing newspapers;
 * publishing magazines and other periodicals;
 * publishing of sound recordings;
 * mimeographing sound - picture recordings;
 * mimeographing sound recordings;
 * mimeographing picture recordings;
 * production, rental and distribution of video recordings;
 * organising promotional competitions for marketing of products;
 * publishing artistic performances with the permission of the author;
 * textile production;
 * real estate agent activities;
 * research of public opinion;
 * activities of a news press agency;
 * technical and organisational securing of exhibitions; and
 * provision of the telecommunication service AUDIOTEX.

 

3. RIGHTS AND OBLIGATIONS OF PARTICIPANTS

3.1 The rights and obligations of the Participants shall be governed by the
relevant provisions of the Slovak Commercial Code, the Memorandum of Association
of STS and these Articles of Association.

3.2 The Participants may exercise their rights through the General Meeting of
Participants.

3.3

(1) The Participants may exercise their rights to make resolutions outside the
General Meeting. This procedure shall be commenced by the submission of draft
resolutions, by the Executives (as defined in Article 7) upon the request of any
Participant, to all Participants with a request for a written record of the
Participant's vote and comments within a specified period which shall not exceed
10 (ten) days. Participants shall send their votes and comments to the Company
within such period. Draft resolutions sent by Executives and written records of
the Participant's vote shall be sent by facsimile or by courier. Any Participant
not responding to the request within the specified period shall be deemed to
have voted in the negative to such resolution. The Executives shall notify each
Participant of the outcome of voting upon each resolution.

(2) The Participants may also exercise their rights to adopt resolutions by duly
signing and executing unanimous resolutions in writing.

(3) Resolutions under this Article 3.3 shall require the same majority voting
requirements, and have the same effect as, resolutions duly passed in a properly
convened General Meeting of Participants as provided for in Article 5 below.

3.4 A Participant's voting right shall be proportionate to its Participation
Interest set out in the Memorandum of Association.

3.5 The Participants and their duly authorised representatives (including
internal and external auditors) shall be:

(1) permitted to visit and inspect any of the properties and assets of the
Company, including the books of account of the Company, and to the extent
necessary and subject to the confidentiality obligations of Article 14, to make
copies and take extracts therefrom; and

(2) authorised to discuss its affairs, finances and accounts with its officers
and independent public accountants retained by the Company at such reasonable
times and as often as may be reasonably requested.

 

4. CORPORATE GOVERNANCE

4.1 The Company shall be governed by the following bodies:

(1) the General Meeting of Participants with corresponding voting rights;

(2) a Board of Representatives (which shall not be a statutory body of the
Company for the purposes of the Commercial Code); and

(3) the Executives of the Company (known legally as "Konatelia")

 

5. GENERAL MEETING OF PARTICIPANTS

5.1 A General Meeting is constituted by the attendance of Participants
collectively holding 60% of voting rights in the Company.

5.2 The General Meeting shall:

(a) approve the actions of the founders prior to incorporation of the Company;

(b) approve regular, extraordinary or consolidated annual financial statements;

(c) approve the distribution of profits and coverage of losses;

(d) approve the Articles of Association and their amendment;

(e) decide upon the amendment of the Memorandum of Association;

(f) decide upon the increase or reduction of registered capital and to decide on
contributions in kind;

(g) decide upon the expulsion of a Participant and to decide on the filing of a
motion in accordance with Section 149 of the Commercial Code;

(h) appoint or dismiss Executives (referred to in Slovak as "Konateľ") of the
Company; and

(i) decide upon the winding up, amalgamation, merger and split-off of the
Company as well as on the change of its legal form.

5.3 A 67% majority vote of Participants present shall be required for all acts
of the General Meeting including but not limited to those described in 5.2.

5.4 A Participant may exercise its rights at the General Meeting in person or
through an authorised proxy. In order to represent a Participant at the General
Meeting, a proxy must be authorised by written power of attorney signed by the
Participant who will be represented at the General Meeting, and the
Participant's signature must be officially verified. Such power of attorney
shall enable a proxy to act as chairman of the General Meeting. Where a
Participant has authorised a proxy to attend a General Meeting, the authority of
such proxy shall be terminated if the Participant also attends the General
Meeting and the Participant's signature appears on the list of attendees.

5.5 The General Meeting of Participants shall be convened by the Company's
Executives at least once each year.

5.6 The Executives shall convene a General Meeting by sending to Participants
written notice of the date and agenda of the meeting not less than 21 days in
advance. With the consent of all Participants a General Meeting can also be
convened without a written notice or within a shorter period of time.

5.7 The General Meeting of Participants is the highest body of the Company. It
has the authority to take all kinds of decisions that normally fall within the
competence of other bodies of the Company. In the event of a conflict between a
decision of the General Meeting and another body of the Company the decision of
the General Meeting shall prevail.

 

6. BOARD OF REPRESENTATIVES

6.1 The Participants shall each be entitled to appoint representatives to the
Company's board of representatives (the "Board of Representatives"). The Board
of Representatives shall not constitute a statutory body for the purposes of the
Commercial Code. The Board of Representatives shall consist of 5 Representatives
appointed and removed by the Participants as follows:

(a) Markiza appoints and removes three Representatives; and

(b) CME appoints and removes two Representatives.

6.2 In the event of a vacancy in the Board of Representatives (whether occurring
by reason of death, resignation, removal or otherwise) the Participant who
nominated the previous incumbent shall nominate a successor to fill such
vacancy.

6.3 The Board of Representatives shall elect 2 (two) Co-chairmen. The
Representatives of CME shall have the right to nominate one Co-chairman and the
Representatives of Markiza shall have the right to nominate one Co-chairman.
Each of CME and Markiza shall cause their respective Representatives to vote for
the election of the other party's nominee. Each of the elected Co-chairmen shall
be authorised to chair the meetings of the Board of Representatives so that the
Co-chairman nominated by CME shall chair every odd meeting of the Board of
Representatives and the Co-chairman nominated by Markiza, every even meeting of
the Board of Representatives held in a calendar year. The Co-chairmen shall not
assign, delegate or appoint a proxy to his/her rights to chair the Board of
Representatives meetings.

6.4 Any Representative may call a meeting of the Board of Representatives by
giving no less than 30 days prior notice to all other Representatives in
writing. If all the Representatives agree before a vote is taken at a meeting of
the Board of Representatives, the form and/or time of the notice may be waived.

6.5 Any Representative may propose items for the agenda of a Board of
Representatives meeting.

6.6 Attendance at a Board of Representatives meeting of four Representatives or
their duly authorised proxies shall constitute a quorum. Each proxy shall submit
an original power of attorney at the Board of Representatives meeting. A
separate power of attorney shall be required for each Board of Representatives
meeting and it shall either expressly specify the scope and/or limitations of
such power of attorney, or in the absence of any specification, the power of
attorney shall be deemed to be unlimited and to authorise the proxy in respect
of any matters at the Board of Representatives meeting or in connection
therewith including (for the avoidance of doubt) any waiver of notice or other
similar matter.

6.7 The following actions shall not be taken by Executives or employees of the
Company on the Company's behalf without the approval of the Board of
Representatives:

(a) the appointment of members of Senior Management (as defined below), except
for (i) the Executives, who are elected by the General Meeting of Participants
and (ii) the Finance Director who (if he is not an Executive) is appointed in
accordance with Article 6.9;

(b) the dismissal of Senior Management (as defined below), except for (i) the
Executives, who are dismissed by the General Meeting of Participants; and (ii)
the Finance Director who (if he is not an Executive) is dismissed in accordance
with Article 6.9. and provided that the General Director or Deputy General
Director shall be dismissed by Executives without the approval of the Board of
Representatives if such dismissal is requested by the company CME or Markiza;

(c) the determination of compensation for Senior Management (as defined below)
and managerial contracts of the Senior Management based on the proposals of the
Compensation Committee (as defined below);

(d) any expenditure over 75,000 US Dollars;

(e) borrowing, increasing, repayment or retirement of debt;

(f) effecting changes in equity or ownership, transfers of interests, etc.;

(g) entering into long term (over 12 months) contractual commitments for
programming, services or materials;

(h) any legal activities or activities related to licensing of a material
nature;

(i) determination of employee benefits packages; and

(j) making material changes in programming philosophy or broadcasting structure
and content.

6.8 The approval of actions in 6.7. above shall require an affirmative vote of
80% of members of the Board of Representatives.

6.9

(a) The representatives of CME shall have the right to nominate 1 (one)
Executive of the Company and the representatives of Markiza, shall have the
right to nominate 1 (one) Executive of the Company, to be appointed by the
General Meeting of Participants. Each of CME and Markiza shall vote at the
General Meeting of Participants for the election of the other party's nominee.

(b) The Company shall have a General Director who is a member of the Senior
Management. The duty of the General Director shall be to implement instructions
of the Executives given to him in accordance with Article 7. The General
Director of the Company shall be appointed by the Board of Representatives.

(c) Each of CME and Markiza has the right to require the dismissal of the
General Director and Deputy General Director.

(d) The Company shall have a Deputy General Director. The Deputy General
Director shall be a member of the Senior Management and shall be appointed by
the Board of Representatives on the proposal of the General Director (unless the
General Director has been dismissed, in which case the Board of Representatives
shall select the Deputy General Director). If the General Director is not able
to exercise his duties for a period of more than 30 days, the Deputy General
Director shall be entrusted by the Board of Representatives to exercise the
duties of the General Director with effect from the day following the last day
of such 30 day period and until a new General Director is appointed, however for
no longer period than 30 days from the date the Deputy General Director assumes
the duties of the General Director. The Deputy General Director shall perform
the General Director's duties and shall act in accordance with Article 6.9(b).

(e) If the General Director is dismissed at the request of CME or Markiza, the
party which did not request the dismissal shall have the right to nominate a new
General Director. The Board of Representatives shall not unreasonably withhold
its consent to the appointment of such nominated candidate.

(f) If:

(1) the Board of Representatives shall not reach consensus regarding the
appointment of the General Director of the Company until the expiration of the
period of time when the Deputy General Director is acting as the General
Director in accordance with the paragraph (d) above; or

(2)

(i) the General Director is not able to exercise his duties for a period of more
than 30 days and the Board of Representatives members do not agree in advance on
the appointment of a Deputy General Director; or

(ii) the Board of Representatives does not entrust the Deputy General Director
to exercise the duties of the General Director in accordance with paragraph (d)
above,

the day-to-day business management of the Company shall be taken over by the
Executives.

(g) The Company shall have a Financial Director who is a member of the Senior
Management. Unless the Financial Director is also an Executive, he shall be
appointed and may be dismissed by the Executives following the nomination and
approval of CME.

6.10 The Board of Representatives shall appoint Members of Senior Management of
the Company in the following way:

(1) The members of the Board of Representatives appointed by Markiza, shall
appoint the Director of News and Current News. Such appointment shall be valid
and require no further approval unless it is rejected by the members of the
Board of Representatives appointed by CME;

(2) The members of the Board of Representatives appointed by CME shall appoint
one of the two Advertising - Sales Directors. Such appointment shall be valid
and require no further approval unless it is rejected by the members of the
Board of Representatives appointed by Markiza; and

(3) The members of the Board of Representatives appointed by Markiza shall
appoint all other members of Senior Management, being one of the two
Advertising-Sales Directors, the Technical Director, the Program Director, the
Director of Artistic Genre and Dubbing, the Legal Director and the Marketing
Director. Each such appointment shall be valid and require no further approval
unless it is rejected by the members of the Board of Representatives appointed
by CME.

6.11 The members of the Board of Representatives appointed by Markíza, shall
appoint the Chief of Production (within the Department of News and Public
Affairs), an employee who shall not be a member of Senior Management. Such
appointment shall be valid and require no further approval unless it is rejected
by the members of the Board of Representatives appointed by CME.

6.12 The members of the Board of Representatives may, at any time, inspect the
books and records of the Company.

6.13 All members of the Board of Representatives shall be paid reasonable
remuneration for attending the Board of Representatives meetings, such
remuneration to be determined by the Participants and reimbursed by the Company.

6.14 The Board of Representatives shall elect a secretary at each Board of
Representatives meeting who will be responsible for taking the minutes of the
meeting in English and for the arrangement of an official translation of the
minutes into the Slovak language.

6.15

(a) The Company shall have a special compensation committee (the "Compensation
Committee") which shall propose to the Board of Representatives the rules for
compensation of the General Director, Executives and other members of the Senior
Management of the Company and managerial agreements of Senior Management. The
Compensation Committee will be in charge of monitoring the compensation of the
General Director, Executives and other members of the Senior Management of the
Company, their status and relationship within the Company, their spending
authorities, monitoring of related party transactions and adherence to the
non-competition rules.

(b) The Compensation Committee shall consist of 3 (three) members, (1) one of
whom will be a representative appointed by Markíza, and (2) two representatives
will be appointed by CME. The Compensation Committee adopts its decisions by
simple majority of votes.

 

7. EXECUTIVES

7.1 The Company shall have two Executives (referred to in Slovak as "Konateľ").
The Executives shall be responsible for the management of the Company on a
day-to-day basis. The Executives shall be the statutory body of the

Company for the purposes of the Slovak Commercial Code, however, their authority
shall be limited under Section 133 paragraph 3 of the Slovak Commercial Code
such provisions shall be and the relevant provisions of the Memorandum of
Association. In the event the provisions of the Articles of Association impose
any restrictions upon the Executives' powers, pursuant to Section 133 paragraph
3 of the Slovak Commercial Code deemed as restrictions imposed under the
Memorandum of Association, whereas such relevant provisions of the Articles of
Association, including but not limited to Articles 6.7, 6.8., 7.4. and 7.5. of
the Articles of Association shall be fully incorporated into the Memorandum of
Association (as clauses 10(4), (5), (6) and (7)).



7.2 The Executives shall be elected by the General Meeting of Participants.

7.3 The Executives shall only act on behalf of the Company if both Executives
act jointly.

7.4

(1) The Executives shall have full authority to manage the Company and make
day-to-day operating decisions in accordance with the operating plan as approved
by the Board of Representatives subject to Articles 7.4(2), (3) and (4) below.

(2) The Executives shall have no authority to initiate or take actions which
require the approval of the Board of Representatives under the Memorandum of
Association or the Articles of Association, or which are reserved for the
Participants in General Meeting.

(3) The Executives shall have no authority to cause any deviation from the
Business Plan (as defined below).

(4) The Executives shall manage the Company together with other members of
Senior Management (as provided herein) collectively and shall delegate authority
accordingly. In relation to such management the Executives and Senior Management
shall be obliged to comply with resolutions, views and recommendations of the
Board of Representatives and of the Participants.

(5) Articles 7.4(2), (3) and (4) constitute limitations on the authority of the
Executives pursuant to section 133(2) of the Slovak Commercial Code. These
limitations are ineffective in relation to third parties.

7.6 Except as provided in Article 6.9(g), the Executives shall not be authorised
to appoint members of Senior Management or decide upon their remuneration.

7.7 The Executives shall be engaged to provide their services under mandate
contract. Such contract shall be for multiple year periods and include
incentives based on the achieving and exceeding of financial goals.

7.8 If any change of the Company's Memorandum of Association or Articles of
Association is adopted by the Company's General Meeting of Participants, the
Executives will be in charge of compiling a full version of the affected
document, provided that such full version shall be used for the ease of
reference only and shall not be binding unless formally approved by the General
Meeting of Participants.

7.9 The Executives shall be obliged to take all steps necessary or desirable to
give effect to the provisions of these Articles of Association, including
without limitation Articles 6.9 and 8.1.

 

8. SENIOR MANAGEMENT

8.1 The Company shall have a Senior Management consisting of :

(a) two (2) Executives elected by the General Meeting of Participants;

(b) General Director and Finance Director appointed and dismissed in accordance
with Articles 6.7 and 6.9; and

(c) Director of New and Current News, two Advertising-Sales Directors, Technical
Director, Program Director, Director of Artistic Centre, Legal Director,
Director of Centre of Creative Services and Marketing Director appointed and
dismissed in accordance with Articles 6.7.

The members of Senior Management, other than the Executives, report to the
General Director.

8.2 Senior Management shall prepare and submit a budget and an operating plan
(together referred to as the "Business Plan") and broadcasting schedule to the
Board of Representatives for approval prior to the end of each year for the
operations of the following year. Such budget shall include targets for revenue,
expenses and profits.

8.3 Senior Management shall:

(1) keep true and accurate accounts and records of all operations as required by
applicable Slovak regulations. In addition to any other books and records as may
be required under Slovak law, accounts and records for the Company shall be kept
in English and in U. S. Dollars and in accordance with the standards of the U.
S. GAAP;

(2) prepare annual financial statements in accordance with applicable Slovak
regulations and instruct an international accounting firm agreed upon by the
Participants to audit such statements. Such statements shall be delivered to the
Board of Representatives and the Participants as soon as practicable but not
later than 75 days following the end of each fiscal year;

(3) cause quarterly financial statements to be prepared by an international
accounting firm agreed upon by the Participants. Such statements shall be
delivered to the Board of Representatives and the Participants as soon as
practicable, but not later than 30 days following the end of each fiscal
quarter;

(4) prepare monthly financial statements. Such statements shall be delivered to
the Board of Representatives and the Participants as soon as practicable but not
later than 10 days following the end of each month; and

(5) the statements in subparagraphs (2), (3) and (4) shall be prepared in
accordance with the standards of the U. S. GAAP.

8.4 Senior Management shall deliver to any Participant upon request, such
information as may be reasonably requested to enable such Participant or its
Affiliates to comply with applicable tax filing requirements, and for other
legitimate purposes related to taxes. In the case of any withholding taxes on
payments to CME, Senior Management shall furnish promptly official tax receipts
evidencing such withholding tax in respect of such payments to CME.

 

9. PROHIBITIONS ON COMPETITIVE CONDUCT

9.1 Executives and member of Senior Management shall not without the approval of
the General Meeting of Participants:

(1) enter into transactions in their own name and on their own account that are
related to the business activities of the Company;

(2) negotiate on behalf of any other person with the Company;

(3) participate in another company's business as a partner with unlimited
liability;

(4) act as, or be, members of a statutory body of any other legal entities with
the exception of the Participants' companies and Affiliates of the Participants;
and

(5) have an interest in any other legal entity exceeding 5% of the registered
capital of such legal entity.

9.2 Remedies for breach of 9.1. by Executives in the Commercial Code shall also
apply to breaches of 9.1. by members of Senior Management.

 

10. DISTRIBUTION OF PROFITS

10.1 The profit sharing mechanism between the Participants in relation to the
distribution of the Company's net profit (if any and if duly approved for
distribution among the Participants) ("Net Profit") are set out in this Article
10.1 and Article 10.2.

10.1.1 Profit sharing mechanism prior to Registration Date

Prior to the Registration Date (as defined in Article 10.1.2), the Net Profit
shall be distributed as follows:

(a) CME shall receive 95 per cent. of the Net Profit; and

(b) Markiza shall receive 5 per cent. of the Net Profit.

10.1.2 Profit sharing mechanism from Registration Date

With effect from the date on which CME is registered in the Commercial Register
as the owner of the 34% participation interest in Markiza (the "Registration
Date") and until the profit sharing mechanism is altered in accordance with
Article 10.2, the Net Profit shall be distributed as follows:

(a) CME shall receive 70 per cent. of the Net Profit; and

(b) Markiza shall receive 30 per cent. of the Net Profit.

10.1.3 Profit sharing in the Registration Year

Pursuant to Articles 10.1.1 and 10.1.2, the Net Profit achieved in the calendar
year in which CME is registered as the owner of the 34% participation interest
in Markiza (the "Registration Year") and designated for distribution among the
Participants, shall be distributed as follows:

(a) the proportional part of such Net Profit achieved from 1st January of the
Registration Year to the day preceding the Registration Date shall be
distributed among the Participants as follows: Markiza shall receive 5 per cent.
and CME 95 per cent. of such part of the Net Profit;

(b) the proportional part of such Net Profit achieved from the Registration Date
to 31st December of the Registration Year (subject to any Further CME
Investments and corresponding adjustments to the profit sharing mechanism
pursuant to Article 10.2) shall be distributed among the Participants as
follows: Markiza shall receive 30 per cent and CME 70 per cent of such part of
the Net Profit.

10.2 Adjustment to profit sharing mechanism on Further CME Investment as defined
below)

The profit sharing mechanism shall be adjusted each time CME makes a Further CME
Investment, such adjustment to take effect from the earlier of the registration
date of the relevant increase of the registered capital of the Company in the
Commercial Register reflecting the Further CME Investment and day of the full
payment of the Further CME Investment Amount (as defined below) (the "Adjustment
Date"), so that:

(a) the then current share of Markiza in the Net Profit (expressed as a
percentage of the total Net Profit designed for distribution) shall be reduced
by the Additional Share; and

(b) the then current share of CME in the Net Profit (expressed as a percentage
of the total Net Profit designed for distribution) shall be increased by the
Additional Share.

Adjustments to the profit sharing mechanism shall be applied as set out in
Article 10.2.3.

10.2.1 For the purposes of this Article 10.2, CME makes a further investment in
the registered capital of the Company ("Further CME Investment") if:

(a) the registered capital of the Company is increased by new contributions of
either or both of the existing Participants, (i.e. CME and/or Markiza); and

(b) CME assumes a commitment to make a contribution for the purpose of
increasing the registered capital of the Company and:

(i) CME's commitment is to contribute a sum higher than the sum Markiza has
committed to contribute; or

(ii) Markiza makes no commitment to make any contribution,

(the amount by which CME's contribution commitment exceeds Markiza's
contribution commitment being hereinafter referred to as the "Further CME
Investment Amount"); and

(c) notwithstanding Article 10.2.1(b), the amount of the Participation Interests
and the ratio of the voting rights as between Markiza and CME remain unaffected
and no other change is effected as a result of which the legal position of CME
in the Company becomes more beneficial compared to the legal position of
Markiza.

10.2.2 For the purposes of this Article 10.2, the Additional Share shall be:



A

=

B

x

3

   

V

   



where:

A = CME's additional share in the Net Profit, (to be expressed as a percentage
of the total Net Profit designed for distribution) (the "Additional Share")

B = the Further CME Investment Amount

V = equivalent of USD 1,000,000 (one million U.S. Dollars) converted in to
Slovak Crowns at the exchange rate announced by the National Bank of Slovakia on
the Adjustment Date.

10.2.3 Application of profit sharing mechanism

Subject to Article 10.1.3, in any given calendar year, the parties shall
calculate the distribution of the Net Profit generated in such calendar year as
follows:

(a) in relation to the period from 1st January until the earlier of 31st
December and the day preceding the Adjustment Date (if any), the proportional
part of the Net Profit generated during such period shall be distributed among
the Participants according to the previous profit sharing mechanism; and

(b) in relation to the period from the Adjustment Date until the earlier of 31st
December and the day preceding any subsequent Adjustment Date (if any), the
proportional part of the Net Profit generated during such period shall be
distributed among the Participants according to the adjusted profit sharing
mechanism calculated in accordance with this Article 10.2.

 

11. SALE OF PARTICIPATION INTERESTS AND RELATION OF ASSIGNEES

11.1

(1) The Participants shall not transfer, sell, assign, pledge, create an option,
mortgage, hypothecate or enter into any agreement which contemplates any other
disposal of, or charges, creates or permits to be created any pledge or security
in their respective ownership interest except by the means described in this
Article 11 and Article 13.

(2) A Participant shall not transfer its Participation Interest to third
parties, including Affiliates, in accordance with this Article 11 and Article 13
without the consent of the majority of the other Participants (such consent
shall not be unreasonably withheld).

11.2.

(1) A Participant may transfer its Participation Interest to a corporation,
which at the time of transfer is its Affiliate provided that the provision shall
be made whereby the transferee shall reassign the Participation Interest to the
transferor prior to ceasing to be an Affiliate.

(2) "Affiliate" shall mean any entity which controls, is controlled by, or is
under common control with the subject entity. A natural person or entity which
controls an Affiliate under the foregoing shall also be deemed to be an
Affiliate of such entity.

The term "control" shall mean the power to direct or cause the direction of the
management and policies of any such entity, or the power to veto major policy
decisions of any such entity, whether through the ownership of voting
securities, by contract or otherwise.

(3) Affiliates of CME are: CME Media Enterprises N.V.; CME Limited; CME
Programming Services Incorporated; CME Development Corporation; and any other
company which becomes a member of the CME Group. CME shall notify Markíza of any
other company that becomes an Affiliate of CME within 30 days of such company so
becoming.

There are no Affiliates of Markíza except for A.R.J., a.s.

11.3.

(1) In the event that a Participant desires to dispose of any of its
Participation Interest in the Company, such Participant (herein referred to as
the "offeror") shall first offer pre-emptively to sell such Participation
Interest to the other Participant (herein referred to as the "offeree"), upon
the terms and conditions and in the manner herein provided.

(2) The price of a Participation Interest offered by the offeror shall be
determined by an international reputable accounting firm agreed upon by the
Participants provided that such firm will not be the accountant or auditor for
any Participant at that time.

(3) The offeror shall send a notice in writing to the offeree indicating its
desire to sell its interest pursuant to this Article.

(4) The offeree shall be deemed to have rejected an offer unless accepting it in
writing within a period of sixty (60) days.

(5) In the event that the Participation Interest so offered is not purchased by
the offeree within such period, the offeror shall be entitled to dispose of the
Participation Interest to third parties at the price determined under Article
11.3(2).

(6) If the offeror desires to sell such Participation Interest at a price which
is less than the price determined under Article 11.3(2) or on terms more
advantageous to the purchaser, the offeror shall first offer to sell the
Participation Interest to the offeree at such lower price and on such terms in
accordance with Articles 11.3(3), (4), (5). In the event that the Participation
Interest offered is not purchased by the offeree, the offeror shall be entitled
to dispose of the Participation Interest to third parties at such lower price or
on such advantageous terms.

11.4.

(1) Compliance with Slovak ownership requirements: In the event that CME is
prevented from holding its Participation Interest in the Company as provided in
the Memorandum of Association and Articles of Association, by any law,
regulation or policy of the Slovak Government limiting or restricting the
maximum percentage of foreign ownership of certain Slovak companies CME may
transfer as much of its Participation Interest as is necessary to comply with
such limitations to a nominated person(s) who is (are) not prohibited from
holding such a Participation Interest. Markíza shall agree to such transfer of
Participation Interest.

11.5 Upon:

(a) the mutual agreement of Markíza and CME; or

(b) any necessary approvals, permissions or licenses (including the television
license issued to Markíza-Slovakia, spol. s r. o.) being revoked or lapsing
without being renewed such that the Company is unable to carry out its objects
of business;

CME shall have the right to sell its Participation Interest to any third party,
if permitted by applicable law and regulations, subject to all required and
necessary approvals, Markíza, or a subsequent assignee, at a price equivalent to
the higher of CME's total contributions to the Company increased cumulatively by
6% for each year of the Company's operation or the fair market value of CME's
Participation Interest as determined by an accounting firm of international
reputation.

11.6 Any transfer of Participation Interest shall be subject to strict
compliance with the applicable terms of Markíza's television license.

 

12. LIQUIDATION

12.1 Where:

(a) a Participant is declared bankrupt; or

(b) a Participant's Participation Interest is transferred or encumbered in
violation of Article 11.5.; or

(c) CME is unable to complete a sale of its Participation Interest under Article
11.5.; or

(d) where the Participants resolve to wind-up the Company;

the Company shall be liquidated.

12.2 In the event of liquidation of the Company, after satisfying claims of
third parties in accordance with the relevant law, the remaining assets of the
Company shall be distributed as follows:

(1) if CME has not received by way of distributed profits an amount equivalent
to its total capital contribution increased cumulatively by 6% for each year of
the Company's operation it shall receive such amount less the total of
distributed profits received;

(2) thereafter, the remaining assets of the Company shall be distributed between
the Participants in the same proportions as the Company's Net Profit would be
distributed under the then valid profit sharing mechanism pursuant to Article
10.

The Parties acknowledge their entitlement to assets set out herein shall
constitute the Parties' respective share in the Company's liquidated surplus
(referred to in Slovak as "podiel na likvidačnom zostatku").

 

13. INCREASE IN REGISTERED CAPITAL

13.1 Any increase of the Company's registered capital shall be decided by the
General Meeting in accordance with Articles 5.2. and 5.3. and in accordance with
clause 6A. of the Memorandum of Association.

13.2 No third parties shall make a contribution to the Company or be granted a
corresponding Participation Interest or Vklad upon the increasing of the
Company's capital unless such contribution and corresponding Participation
Interest or Vklad has been approved by a 67% majority vote of the Participants.

13.3 The Executives shall submit a petition requesting that an approved increase
in capital be recorded in the Commercial Register without undue delay. Such
petition shall record the Participation Interest of the Parties in accordance
with clause 6A. of the Memorandum of Association.

 

14. CONFIDENTIALITY

14.1 The Participants acknowledge that in the course of the business of the
Company it shall be necessary for the Participants to reveal to each other
certain information concerning operations or secret technical know-how. The
Participants shall keep confidential and not disclose to any third party (other
than their respective financial advisors, attorneys and other agents and
representatives) all proprietary and confidential information relating to the
Company or the Participant providing such information, the business and
operations of the Company or the Participant providing such information or any
transactions contemplated thereby nor use any such information for their own
purposes outside the context contemplated by the Memorandum of Association and
these Articles. Such information may be disclosed to a Participant's Affiliates
provided that such Affiliates agree to be bound by this Confidentiality
provision. Each Participant shall, and shall cause each of its Affiliates, as
well as each of its respective financial advisors, attorneys and other agents
and representatives to, take such reasonable precautions as are necessary to
prevent use or disclosure of confidential information by or to others.

14.2 Upon another Participant's request, a Participant shall promptly return any
records, drawings, plans, specifications, equipment lists or other documents
that may have been supplied by the requesting Participant. The requested
Participant shall destroy any note or memoranda of any kind relating to such
provided information.

14.3 The Participants agree that in the event that the Company is liquidated all
confidential information relating to the Company and any license applications
and any information gained through related research shall be the joint property
of CME and Markíza.

14.4 The Participants agree that in the event that the Company is liquidated all
confidential information provided by a Participant to other Participants, their
Affiliates, directors, employees or professional advisors shall be returned to
such Participant by the other Participants. The other Participants shall destroy
any notes or memoranda of any kind relating to such provided information.

14.5 Information that becomes generally available to the public other than
through a breach of these Articles shall not be subject this provision of
confidentiality.

15. PUBLIC ANNOUNCEMENTS

15.1.

(1) The Participants and their respective Affiliates shall not, without the
prior written consent of the other Participants, issue any press release or
otherwise make any statement or cause the Company to make any such statement,
except as required by law, any agreements entered into by the Participants with
or relating to the Company or the business and affairs of the Company, if such
statement would, or is reasonably likely to, be disseminated to the public. Such
consent must given in writing 36 hours after receipt of notification of the
intention make such statement.

(2) Article 15.1(1) shall not prohibit any Participant from making required
disclosures to its shareholders or to regulatory authorities. If any Participant
is required by law to issue a press release or otherwise make a public statement
relating to any of the foregoing matters, it shall deliver to the other
Participants prior notice of such requirement and the disclosure proposed to be
made.

 

16. NOTICES

All notices, consents, requests, instructions, approvals and other
communications provided for herein shall be in writing and shall be deemed
validly given upon personal delivery or one day after being sent by telecopy or
overnight courier to such address and telecopy numbers as CME or Markiza or
other Participants may designate by written notice to the other Participants.

IN WITNESS HEREOF and adopted hereby by the Participants on the day and year
first mentioned above.

MARKIZA-SLOVAKIA, spol. s r. o.

By.

/s/ PhDr. Pavol Rusko

PhDr. Pavol Rusko

and

/s/ Mr. Jan Kovacik

Mr. Jan Kovacik

Executives

 

CME Media Enterprises B. V.

By:

/s/ Jana Murinova

Jana Murinova,

under power of attorney